Me. Chief Justice Hernández
delivered the opinion of the court..
This is an appeal by defendant Simón Antonio Alcaide 'from a judgment of the District Court of G-uayama of March 9, 1916, ordering the said defendant to pay fifty dollars monthly in advance to plaintiff María de los Dolores Alcaide y Morales for her support from the date of the filing of the complaint, or September 13, 1915.
It is alleged as a fundamental fact in the complaint, which is verified by the guardian ad litem of the minor plaintiff, *287that the latter, who is seventeen years of age, is the acknowledged natural- daughter of Simón A. Alcaide and Maria Morales, appearing registered as such in the Civil Registry of Guayama; and based upon this and other allegations peculiar to actions of this class, judgment is prayed for ordering that the defendant pay to the plaintiff one hundred dollars monthly for her support.
The defendant opposed the complaint and the case having been tried according to the procedure in actions of unlawful detainer, as prescribed by section 84 of the Act relating to special legal proceedings, approved March 9, 1905, judgment was rendered as hereinbefore stated.
In support of his appeal the appellant contends that the Guayama court erred in holding that the documents introduced by the plaintiff at the trial constituted an.acknowledgment by the defendant that the plaintiff was his natural child, as he understands that the acknowledgment was not made in any of the ways provided by article 131 of the Spanish Civil Code, which was in force at the time such acknowledgment was made.
The only evidence of the acknowledgment of the plaintiff as the natural child of the defendant introduced at the trial was the certificate of the record of -her birth in the Civil Registry of Arroyo on March 21, 1898, before the municipal .judge and his secretary, in which it is shown by the statement •of Maria Morales that María de los Dolores was born on December 23 of the preceding year and is her natural -daughter, the following marginal note appearing on the said" record:
“Note. On October 3, 1900, at 10 a. m., before José García 'Salinas, municipal judge, and José Aponte Hernandez, came Simón A. Alcaide y Báez, a native of this town, thirty-five years of age, single, landowner and residing on Morse Street of this town, and said: That pursuant to article 131 of the present Civil Code he acknowledges that María de los Dolores, the child whose birth is here registered, is-his natural child; that her paternal grandparents are *288Antonio J. Alcaide and Estela Báez, the former a native of Andalucía and the latter of Arroyo, both deceased, all of which he states before witnesses Eugenio C. de Manatou and Nazario Antonetti, of age and residents of this town, single and employees, who, together with the principal, affix their signatures after that of the municipal judge-I certify. Garcia Salinas, S. A. Alcaide, ,E. C. de Manatou, Nazario Antonetti, José Aponte. There is a seal reading, ‘Court of First Instance, Guayama.’ There is another seal reading, ‘Municipal Court of Arroyo, P. R.’ ”
That evidence was admitted at’ the trial without any opposition or objection on the part of the defendant and he is bound by the results thereof. Falero v. Falero, 15 P. R. R. 111; Belber v. Calvo, 16 P. R. R. 342; People v. Silva, 17 P. R. R. 577; Coto v. Rafas et al., 18 P. R. R. 493; Hernández v. F. Carrera & Brother et al., 22 P. R. R. 502. It establishes as an actual and indisputable fact that the defendant, of his own initiative, voluntarily and spontaneously appeared before the municipal judge of Arroyo, his secretary and two witnesses, and in a certificate executed at his request and signed by all present on October 3, 1900, acknowledged Maria de los Dolores, the plaintiff, as his natural child, the said aqknowledgment being recorded as a marginal note to the registry of birth of the plaintiff.
It was a solemn and authentic act of acknowledgment of the plaintiff, a true record of which was entered in the Civil Registry of Arroyo, and that acknowledgment, whose validity has not been denied, must be given its full legal effect. Pérez Villamil et al. v. Romano et al., 19 P. R. R. 832; Iturrino v. Iturrino, 24 P. R. R. 439.
The appellant contends that the so-called acknowledgment of the plaintiff on the record of her birth can have no legal effect, inasmuch as the provisional Civil Registry Law for the Islands of Cuba and Porto Rico then in force prescribes that after a record is signed no ratification, addition or amendment can be made thereto which materially changes *289the act referred to, except by virtue of an order of tbe court of jurisdiction after bearing tbe prosecuting attorney. Whatever may be tbe scope of the foregoing statute in an action to annul an acknowledgment, it can never be successfully invoked to defeat a claim for temporary support in which, for tbe pbrpos'e of proving tbe acknowledged filiation on which tbe right claimed is based, a public document of acknowledgment, as is tbe act Avhich we have transcribed, is introduced in evidence without any objection.. A judgment rendered in an action for temporary support is not res judi-cata and tbe parties always retain tbe right to bring a plenary action for permanent support, litigating in the corresponding declaratory action tbe right to demand tbe same, tbe obligation to give it and tbe amount thereof.
In bis answer tbe defendant alleged that there was another suit pending before tbe said court of Guayama; tbe result of which would determine tbe true civil status of tbe plaintiff, and tbe evidence introduced on that point by the defendant himself shows that on September 17, 1915, after this action was begun, a complaint was filed by Simón A. Alcaide in the office of tbe secretary of tbe said court against Maria Morales praying for tbe annulment of tbe acknowledgment made by Alcaide in favor of this plaintiff. In that action tbe appellant can allege whatever reasons' be may have in support of tbe nullity of tbe acknowledgment, but until it is adjudged null and void we must regard the evidence adduced in tbe present action as sufficient- to support tbe claim of tbe plaintiff. See tbe case of Manrique de Lara v. Garrosi, 23 P. R. R. 378.
The judgment appealed from should be

Affirmed.

Justices Wolf, del Toro, Aldrey and Hutchison concurred;